                       IN THE UNITED STATES DISTRICT COURT
                    FOR THE EASTERN DISTRICT OF PENNSYLVANIA

 JAMES FOY BULLARD, et al,
     Plaintiffs,

        v.                                             CIVIL ACTION NO. 19-CV-1186

 SHELIA MOORE SMEAL, et al,
      Defendants.

                                              ORDER

        AND NOW, this     ~f           April, 2019, upon consideration of Plaintiff James Foy

 Bullard's Motion to Proceed In Forma Pauperis (Doc. No. 5), his Prisoner Trust Fund Account

 Statement (Doc. No. 6), and his pro se Complaint (Doc. No. 1), it is ORDERED that:

                1. Leave to proceed in forma pauperis is GRANTED.

                2. James Foy Bullard, #685953, shall pay the full filing fee of $350 in

 installments, pursuant to 28 U.S.C. § 1915(b), regardless of the outcome of this case. The Court

 directs the Warden of the Philadelphia Industrial Correctional Center or other appropriate official

·to assess an initial filing fee of20% of the greater of (a) the average monthly deposits to Mr.

 Bullard's inmate account; or (b) the average monthly balance in Mr. Bullard's inmate account

 for the six-month period immediately preceding the filing of this case. The Warden or other

 appropriate official shall calculate, collect, and forward the initial payment assessed pursuant to

 this Order to the Court with a reference to the docket number for this case. In each succeeding

 month when the amount in Mr. Bullard's inmate trust fund account exceeds $10.00, the Warden

 or other appropriate official shall forward payments to the Clerk of Court equaling 20% of the

 preceding month's income credited to Mr. Bullard's inmate account until the fees are paid. Each

 payment shall reference the docket number for this case.
               3. The Clerk of Court is directed to SEND a copy of this order to the Warden of

the Philadelphia Industrial Correctional Center.

               4. The Complaint is DEEMED filed.

               5. The Clerk of Court shall TERMINATE Abdul Ideen as a Plaintiff in this

matter because Abdul Ideen and James Foy Bullard are the same person.

               6. The Complaint is DISMISSED without prejudice for failure to state a claim

pursuant to 28 U.S.C. § 1915(e)(2)(B)(ii) for the reasons discussed in the Court's Memorandum.

               7.   Mr. Bullard may file an amended complaint within thirty (30) days of the

date of this Order. Any amended complaint must identify all defendants in the caption of the

amended complaint and must clearly state the factual basis for Mr. Bullard's claims against each

defendant. Upon the filing of an amended complaint, the Clerk of Court shall not make service

until so ORDERED.

               8.   The Clerk of Court shall SEND Mr. Bullard a blank copy of the Court's form

complaint to be used by a pro se prisoner filing a civil action bearing the above civil action

number. Mr. Bullard may use this form to file an amended complaint ifhe chooses to do so.

               9. If Mr. Bullard fails to file an amended complaint, this case may be dismissed

for failure to prosecute without further notice.
